As filed with the Securities and Exchange Commission on March 14, 2013 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29992 OPTIBASE LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 10 Hasadnaot Street Herzliya 4672837, Israel +972-73-7073700 (Address of principal executive offices) Mr. Amir Philips, Chief Executive Officer Telephone Number: 972-73-7073700, Fax Number: 972-73-7073701, Email: amirp@optibase-holdings.com 10 Hasadnaot Street Herzliya 4672837, Israel (Name, Telephone, E-Mail and/or Facsimile and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Ordinary Shares, par-value NIS 0.65 each The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not Applicable Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 3,882,945 Ordinary Shares, par value NIS 0.65 per share, including 57,895 Ordinary Shares held by the Registrant and 6,000 Ordinary Shares held by a trustee for the benefit of the Registrant’s employees and directors under the Registrant’s incentive plan which have not vested on March 1, 2013 or within 60 days thereafter, both awarding their holders no voting or equity rights. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo ý If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer oAccelerated filer oNon-accelerated filer ý Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ý International Financing Reporting Standards as issued by the International Accounting Standards Board o Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý - 2 - TABLE OF CONTENTS CERTAIN DEFINED TERMS 4 FORWARD-LOOKING STATEMENTS 4 REVERSE SHARE SPLIT 4 PART I 5 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3. KEY INFORMATION 5 ITEM 4. INFORMATION ON THE COMPANY 19 ITEM 4A. UNRESOLVED STAFF COMMENTS 30 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 30 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 41 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 51 ITEM 8. FINANCIAL INFORMATION 59 ITEM 9. THE OFFER AND LISTING 63 ITEM 10. ADDITIONAL INFORMATION 65 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 85 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 85 PART II 86 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 86 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS ANDUSE OF PROCEEDS 86 ITEM 15. CONTROLS AND PROCEDURES 86 ITEM 16. [RESERVED] 87 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 87 ITEM 16B. CODE OF ETHICS 87 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 87 ITEM 16D. EXEMPTION FROM THE LISTING STANDARDS FOR AUDIT COMMITTEE 88 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER ANDAFFILIATE PURCHASERS 88 ITEM 16F. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 88 ITEM 16G. CORPORATE GOVERNANCE 88 ITEM 16H. MINE SAFETY DISCLOSURE 88 PART III 89 ITEM 17. FINANCIAL STATEMENTS 89 ITEM 18. FINANCIAL STATEMENTS 89 ITEM 19. EXHIBITS 89 - 3 - CERTAIN DEFINED TERMS In this annual report, unless otherwise provided, references to the "Company," "Optibase", "we", "us" or "our" are to Optibase Ltd., a company organized under the laws of Israel, and its wholly owned subsidiaries. In addition, references to our financial statements are to our consolidated financial statements, except as the context otherwise requires. References to "U.S." or "United States" are to the United States of America, its territories and its possessions. In this annual report, references to "$" or "dollars" or "U.S. dollars" or "USD" are to the legal currency of the United States, references to "CHF" are to Swiss Francs and references to "NIS" are to New Israeli Shekels, the legal currency of Israel. The Company’s financial statements are presented in accordance with United States generally accepted accounting principles, or U.S. GAAP. Except as otherwise specified, financial information is presented in U.S. dollars. References to a particular "fiscal" year are to the Company’s fiscal year ended December 31 of such year. FORWARD-LOOKING STATEMENTS IN ADDITION TO HISTORICAL INFORMATION, THIS ANNUAL REPORT CONTAINS CERTAIN FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE FORWARD-LOOKING STATEMENTS CONTAINED HEREIN ARE SUBJECT TO CERTAIN RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE REFLECTED IN THE FORWARD-LOOKING STATEMENTS. FACTORS THAT MIGHT CAUSE SUCH A DIFFERENCE INCLUDE, BUT ARE NOT LIMITED TO, THOSE DISCUSSED IN THE SECTIONS ENTITLED "RISK FACTORS", "INFORMATION ON THE COMPANY" AND "OPERATING AND FINANCIAL REVIEW AND PROSPECTS" AND ELSEWHERE IN THIS REPORT. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH REFLECT MANAGEMENT’S BELIEFS, ASSUMPTIONS AND EXPECTATIONS OF OUR FUTURE OPERATIONS AND ECONOMIC PERFORMANCE, TAKING INTO ACCOUNT CURRENTLY AVAILABLE INFORMATION. IN ADDITION, READERS SHOULD CAREFULLY REVIEW THE OTHER INFORMATION IN THIS ANNUAL REPORT AND IN THE COMPANY’S PERIODIC REPORTS AND OTHER DOCUMENTS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FROM TIME TO TIME. WE DO NOT UNDERTAKE ANY OBLIGATION TO UPDATE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE, EXCEPT AS MAY BE REQUIRED UNDER APPLICABLE SECURITIES LAWS AND REGULATIONS. REVERSE SHARE SPLIT Unless otherwise indicated, we have adjusted all of the numbers and prices relating to our ordinary shares in this annual report on Form 20-F to reflect a one-for-five reverse share split of our ordinary shares that we effected on September 27, 2012. See "Item 4.A. History and Development of the Company - Reverse Share Split". - 4 - PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION Introduction Since our incorporation, we engaged, directly and indirectly, in digital video and streaming based products and services, or the Video Solutions Business. On March 16, 2010, we and our subsidiary, Optibase Inc., entered into an asset purchase agreement, or APA, with Optibase Technologies Ltd. and Stradis Inc., wholly owned subsidiaries of S.A. Vitec (also known as Vitec Multimedia) or, collectively, Vitec, according to which Optibase Technologies Ltd. purchased all of the assets and liabilities related to our Video Solutions Business, or the Vitec Transaction. The closing of the Vitec Transaction occurred on July 1, 2010. For further details see Item 10.C "Material Contracts". For details regarding arbitration proceedings in connection with the Vitec Transaction, see Item 8. "Financial Information - Legal Proceedings". During 2009, we resolved, to expand and diversify our field of operations and enter into the fixed-income real estate sector. For further details, see Item 4.A "History and Development of The Company". Currently, we, directly and indirectly, engage solely in the real estate sector and hold interest in five real estate properties. For further details, see Item 4.B. "Business Overview". 3.A. SELECTED CONSOLIDATED FINANCIAL DATA We derived the consolidated statement of operations data for the years ended December31, 2010, 2011 and 2012, and consolidated balance sheet data as of December31, 2011 and 2012 from the audited consolidated financial statements appearing elsewhere in this annual report. These financial statements have been prepared in accordance with U.S generally accepted accounting principles, or U.S. GAAP. We derived the consolidated statement of operations data for the years ended December31, 2008 and 2009 and the consolidated balance sheet data as of December31, 2008, 2009 and 2010 from audited consolidated financial statementsthat are not included in this annual report, which statements have also been prepared in accordance with U.S. GAAP. The selected financial data set forth below should be read in conjunction with "Item 5. Operating and Financial Review and Prospects" below and the financial statements, including the notes thereto, included elsewhere in this annual report. The results of operations for the Video Solution Business for the years ended December 31, 2008, 2009 and 2010, were reported separately and retroactively as discontinued operations. Consolidated Statement of Operations Data: Year Ended December 31, (U.S. dollars in thousands, except per share data) Fixed income from real estate - $ Costs and expenses: Cost of real estate operation - 11 59 Real estate depreciation and amortization - General and Administrative Total costs and expenses Operating income (loss) Gain on bargain purchase - Equity share in earnings (losses) of associates, net - ) Other loss - - ) - ) Financial income (loss), net ) ) Net income (loss) before taxes on income ) ) ) Taxes on income - - ) ) ) Net income (loss) from continuing operations ) ) ) Net income (loss) from discontinued operations ) ) - Net income (loss) $ ) $
